Downing vs Lacroix

Motion by Larned for DeP to shew cause in 2 days why super-sedeas should be set aside having inadvisedly issued
25. Sepr 1824 C Larned

*584


The Grand Jurors of the United States Territory of Michigan, in and for the body of the County of Wayne in the Territory of Michigan, Upon their Oath present
That Louis Devotion at Detroit in the County of Wayne in the Territory aforesaid, Merchant, on or about the fifteenth day of July, One thousand Eight hundred and Eighteen —with force and arms at Detroit aforesaid in the County and Territory aforesaid, did falsely alter a certain Writing Obligatory, purporting to be a due bill signed by one W. Prescot which said W. Prescott then and long before was a Clerk, Entrusted and Employed by the said Louis Devotion to give Due Bills for him the said Louis Devotion at Detroit aforesaid in the County and Territory aforesaid, which said writing obligatory, sometimes called a Due Bill, was in the words and figures and letters following To wit, “Good to Corp1 White or bearer for Four Dollars in Goods for L. Devotion W. Prescott” which said writing obligatory sometimes called a Due Bill as aforedescribed, for a legal and Valuable consideration, came into the hands and possession of one Peter Vanavery of Detroit in said Territory, Tavern Keeper, which said Peter Van Avery at Detroit aforesaid, in the County and Territory aforesaid on the day and year aforesaid caused said writing obligatory, sometimes called a due Bill to be presented to the said Louis Devotion for Payment; that the said Louis Devotion on the same day and year aforesaid, at Detroit aforesaid, at the place aforesaid, with force and arms did falsely alter and erase the word Bearer in the said writing obligatory sometimes called a Due Bill, with interest thereby to prejudice, injure, damage and defraud the said Peter Vanavery the bearer of Said writing obligatory sometimes called a Due Bill, against the Peace and dignity of the County of Wayne and Territory of Michigan and against the Statute of the Territory of Michigan in such case adopted and provided Chas Larned
[Case 625, Copy of Indictment]



No 96 — 7th Jany 1819. Term of January 1819
The Grand Jurors of the United States, Territory of Michigan, in and for the body of the County of Wayne in the Territory of Michigan, Upon *585their Oaths present, That Louis Devotion of Detroit in the County of Wayne in the Territory of Michigan, Merchant, on or about the nineteenth day of October, One thousand Eight hundred and Eighteen, With force and arms at Detroit aforesaid, in the County and Territory aforesaid, did falsely alter a certain writing obligatory, purporting to be a Due Bill signed by one W. Prescott, which said W. Prescott then, and long before was a clerk, entrusted and Employed by the said Louis Devotion to give due Bills for him the said Louis Devotion at Detroit aforesaid, in the County and Territory aforesaid, which said writing obligatory, sometimes called a Due Bill, was in the words, letters and figures following to wit, “Good to Crawford or Bearer for three Dollars in Goods, for L Devotion W. Prescott” which said writing obligatory as sometimes called a due Bill as aforedescribed, for a legal and valuable consideration came into the hands and possession of one John S. Roby of Detroit in said County and Territory, Merchant, which said John S. Roby of Detroit aforesaid, in the County and Territory aforesaid, on or about the nineteenth day of October, One thousand Eight hundred and Eighteen, caused said writing obligatory sometimes called a due Bill, to be presented to the said Louis Devotion as aforesaid for payment; that the said Louis Devotion on the same day and year aforesaid, at Detroit aforesaid, in the County and Territory aforesaid, With force and arms, did falsely alter and erase the word ‘bearer’ in the said writing obligatory, sometimes called a due bill, and on the face of said Writing, did write in the words and figures following, to wit, “I will pay to Crawford only D.” with intent thereby and the Erasure of the word bearer, in the said writing obligatory sometimes called a Due Bill on the day aforesaid, at the place aforesaid, in the County and Territory aforesaid, to prejudice, injure, damage and defraud the said John S. Roby, the bearer of said Writing Obligatory against the peace and Dignity of the County of Wayne and Territory of Michigan, and against the Statute of the Territory of Michigan in such case adopted and provided
Chas Larned
Atty Gen1

[In the handwriting of Charles Larned]